Citation Nr: 0812008	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased rating greater than 30 
percent for residuals of a comminuted fracture of the right 
femur.  

2.  Entitlement to an effective date earlier than March 1, 
2002 for a 30 percent rating for residuals of a comminuted 
fracture of the right femur.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to June 
1976. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
compensable rating for residuals of a comminuted fracture of 
the right femur. 

In February 2004, the RO granted an increased rating of 30 
percent, effective 
March 1, 2002, the date of claim.  

In a February 2004 substantive appeal, the veteran requested 
a hearing before the Board sitting at the RO, but he failed 
to appear for the hearing as scheduled in March 2008.  As no 
good cause was shown, the request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.702 (d) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
VA must also obtain Social Security Administration (SSA) 
decisions and records which have bearing on the veteran's 
claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. 
Brown, 4 Vet. App. 565 (1993). 

In an undated Consent to Release Information to VA (VA form 
21-4142), the veteran identified two examinations performed 
for the Social Security Administration: a functional capacity 
evaluation in January 2006 and an examination by a private 
internal medicine physician in July 2007.  The veteran 
indicated that the examinations were related to a claim for 
Social Security disability benefits.  In correspondence in 
January 2008, the RO requested records of the examinations 
and at least a negative reply.  No responses have been 
received, and no records have been associated with the claims 
file.  Furthermore, no general request has been made to SSA 
for all relevant examinations and adjudications. As these 
records may be relevant to evaluating the disability on 
appeal, a request for SSA records and a follow-up to the 
requests to the specified medical providers is necessary to 
decide the claim.  

In a February 2004 rating decision, the RO referred to 
testimony provided by the veteran at a personal hearing on 
January 12, 2004.  Although the RO summarized some of the 
testimony including the veteran's lay statements regarding 
his symptoms and the impact of his disability on his daily 
activities, a transcript of the hearing has not been 
associated with the claims file and is necessary for the 
Board to consider all the relevant evidence including the 
veteran's lay statements.  

In a February 2004 substantive appeal, the veteran contended 
that he was entitled to an earlier effective date for a 
compensable rating for the residuals of a comminuted fracture 
of the right femur.  The veteran's statement meets the 
criteria for a timely notice of disagreement.  The RO has not 
yet issued a statement of the case regarding this issue.  
When a claimant files a timely notice of disagreement and 
there is no statement of the case issued, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case.  The failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

For an increased-compensation claim,  38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44. 

Here, the RO sent correspondence in May 2002 and August 2002 
prior to the initial adjudication that did not satisfy all 
notice requirements.  The notice requested information that 
would show that the veteran's disability had become more 
severe but did not provide general notice of the test 
criteria, request information on the impact of the disability 
on the veteran's employment and daily life, or provide 
examples of the types of evidence that may be submitted to 
substantiate the claim other than government or private 
medical records.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with notice that includes 
a general description of the applicable 
test criteria, requests information on 
the impact of the disability on the 
veteran's employment and daily life, and 
provides examples of the types of 
evidence that may be submitted to 
substantiate the claim other than 
government or private medical records.   

2.  Request from the Social Security 
Administration all records of medical 
examination and adjudication pertaining 
to the veteran. Associate any records 
received with the claims file. 

3.  If not included in the SSA records, 
initiate a follow-up request for records 
of a functional capacity evaluation 
performed in January 2006 by the Freeman 
Group and for records of an examination 
in July 2007 by Robert E. Jackson, M.D.  
Associate any records received with the 
claims file. 

4.  If available, associate a transcript 
of the veteran's January 2004 RO hearing 
with the claims file.  

5.  Provide the veteran and his 
representative with a statement of the 
case regarding an effective date earlier 
than March 1, 2002 for a compensable 
rating for the residuals of a comminuted 
fracture of the right femur and an 
opportunity to perfect an appeal.  

6.  Readjudicate the claim for an 
increased rating for the residuals of a 
commuted fracture of the right femur.  If 
the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



